05-15-00875-CV                                                           FILED
                                                                                             7/171201511 :25:21 AM
                                                                                                 JOHN F. WARREN
                                                                                                   COUNTY CLERK
                                                                                                  DALLAS COUNTY



                                  CAUSE NO. CC-15-02674-B
                                                                                 FILED IN
WELLS FARGO BANK NA,                                )                  5th COURT
                                                            IN THE COUNTY  COURTOF APPEALS
                                                    )                       DALLAS, TEXAS
       Plaintiff                                    )                  7/20/2015 10:18:48 AM
                                                    )                         LISA MATZ
v                                                   )      AT LAW NO. 2         Clerk
                                                    )
ROWENA REYES AND ALL OCCUPANTS                      )
                                                    )
       Defendant.                                   )      DALLAS COUNTY,TEXAS

                           DEFENDANT'S NOTICE OF APPEAL

       COMES NOW ROWENA REYES Defendant herein, and files this Notice of Appeal,
respectfully showing unto the Court as follows:
       On June 18, 2015, the Court granted Plaintiff's request for relief, granting unto it the
immediate right to possession of the property at issue in this case. Defendant does and hereby
appeals the Court's ruling and order signed on June 18, 2015.



                                            Respectfully submitted,

                                            lsi Wade Kricken
                                            Wade Kricken
                                            State Bar No. 24034527
                                            P. O. Box 3208
                                            McKinney, Texas
                                            214.256.9288 - office
                                            214.593.3108 - facsimile
                                            wade@krickcnlawfirm.com

                                            ATTORNEY FOR DEFENDANT
                                            ROWENA REYES